Cite as 2017 Ark. App. 653


                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CV-17-410



                                                 Opinion Delivered: November   29, 2017
 STEPHEN WILSON
                              APPELLANT          APPEAL FROM THE ARKANSAS
                                                 WORKERS’ COMPENSATION
 V.                                              COMMISSION

 RICELAND FOODS, INC., AND                       [NO. G502370]
 ACE AMERICAN INSURANCE
 COMPANY
                     APPELLEES                   AFFIRMED



                                 MIKE MURPHY, Judge

       This appeal arises from a workers’ compensation claim in which appellant Stephen

Wilson injured himself when he tripped and fell while working for appellee Riceland Foods,

Inc. (Riceland), on March 23, 2015. Wilson appeals the Arkansas Workers’ Compensation

Commission’s (Commission) determination that (1) he was not entitled to permanent

partial-disability benefits in excess of the percentage of his permanent physical impairment

and (2) he was employed at wages equal to or greater than his average weekly wage at the

time of the accident. We affirm.

       Wilson was forty-one years old on March 23, 2015, when, while working as part-

time seasonal help for Riceland, he slipped off a rice pod (described by Wilson in his

testimony as “like a big old mountain”). He fell ten to twelve feet and landed on his

buttocks. A coworker took Wilson to the hospital where it was determined Wilson had

fractured his spine at the L1 vertebra in the fall and required surgery. He was in the hospital
                                Cite as 2017 Ark. App. 653

for five days, was in a rehabilitation hospital for another three weeks, and required physical

therapy for some time after. His testimony at the July 1, 2016 hearing before the

administrative law judge (ALJ) was that he still had pain from the accident and required pain

medication.

       The injury was not controverted. On June 25, 2015, Wilson was cleared to return

to light-duty work with restrictions. Wilson’s anatomical impairment resulting from the

accident was evaluated on January 21, 2016, by Dr. Scott Carle. Dr. Carle concluded that

Wilson’s anatomical impairment was a 19 percent whole-person impairment. The ALJ

accepted this rating and further concluded that Wilson was not entitled to permanent-partial

disability benefits in excess of that 19 percent because, since returning to work, Wilson had

received a raise from $9.75 per hour to $10 per hour. The Commission adopted the ALJ’s

opinion.

       Wilson now appeals, arguing that the Commission erred in finding that he was

employed at wages equal to or greater than his average weekly wage at the time of the

accident, and therefore erred in finding he was not entitled to permanent partial-disability

benefits in excess of the percentage of his permanent physical impairment.

       Under Arkansas law, the Commission is permitted to adopt an ALJ’s opinion. Godwin

v. Garland Cty. Landfill, 2016 Ark. App. 498, at 4, 504 S.W.3d 660, 662. In so doing, the

Commission makes the ALJ’s findings and conclusions the findings and conclusions of the

Commission. Id. Therefore, for purposes of our review, we consider both the ALJ’s opinion

and the Commission’s majority opinion. Id.




                                              2
                                 Cite as 2017 Ark. App. 653

       We review Commission decisions to determine whether there is substantial evidence

to support them. Towler v. Tyson Poultry, Inc., 2012 Ark. App. 546, at 2, 423 S.W.3d 664,

666. Substantial evidence is relevant evidence that a reasonable mind might accept as

adequate to support a conclusion. Id. We review the evidence and all reasonable inferences

deducible therefrom in the light most favorable to the Commission’s findings. Id. Where,

as here, the Commission denies claims because of the failure to show entitlement to benefits

by a preponderance of the evidence, the substantial-evidence standard of review requires

that we affirm if the Commission’s opinion displays a substantial basis for the denial of relief.

Id. The Commission is the ultimate arbiter of weight and credibility. Id. The Commission

has the authority to accept or reject medical opinions, and its resolution of conflicting

medical evidence has the force and effect of a jury verdict. Id.

       Wilson argues that the ALJ erred when it did not award him permanent partial-

disability benefits in excess of the 19 percent anatomical-impairment rating.

       Arkansas Code Annotated section 11-9-522 (Repl. 2012) provides that when a

permanent-partial disability is apportioned to the body as a whole, a claimant shall be paid

compensation for the proportionate loss of use. This statute, though, also gives discretion to

the Commission to increase that anatomical rating, such that it can even find a claimant

totally and permanently disabled based on wage-loss factors. Id. The wage-loss factor is the

extent to which a compensable injury has affected the claimant’s ability to earn a livelihood.

Emerson Elec. v. Gaston, 75 Ark. App. 232, 58 S.W.3d 848 (2001). The Commission is

charged with the duty of determining disability based on a consideration of medical evidence

and other matters affecting wage loss, such as the claimant’s age, education, and work


                                               3
                                 Cite as 2017 Ark. App. 653

experience. Whitlach v. Southland Land & Dev., 84 Ark. App. 399, 404, 141 S.W.3d 916,

920 (2004).

       The statute goes on to provide, however, that

       so long as an employee, subsequent to his or her injury, has returned to work, has
       obtained other employment, or has a bona fide and reasonably obtainable offer to be
       employed at wages equal to or greater than his or her average weekly wage at the
       time of the accident, he or she shall not be entitled to permanent partial disability
       benefits in excess of the percentage of permanent physical impairment established by
       a preponderance of the medical testimony and evidence.

Ark. Code Ann. § 11-9-522(b)(2).

       Here, the ALJ concluded that Wilson was precluded from additional wage-loss

benefits pursuant to this statute, as Wilson had received a raise at Riceland when he returned,

even while on light-duty work. Wilson says that simply looking at his hourly rate does not,

however, paint a full picture. He argues that ever since his accident, he has been unable to

work overtime or do odd jobs like before and that while he did get a raise, he is making less

money.

       Wilson cites Cook v. Aluminum Company of America, 35 Ark. App 16, 811 S.W.2d
329 (1991), for the proposition that to compute an average weekly wage, overtime should

be included in the calculation. In Cook, the issue on appeal was whether the employer had

met the statutory burden of proving the claimant had returned to work after the injury to

wages equal to or greater than his average weekly wage at the time of the accident. Id.

There, the appellant submitted evidence that he was making less money after his accident

than he was before, and this court concluded that difference was because the appellant was

working less overtime after the accident than he was before. Id. Nevertheless, because the

appellant did work some overtime when it was offered and because his hourly rate was the

                                              4
                                 Cite as 2017 Ark. App. 653

same before and after his injury, this court held that was substantial evidence to bar the

appellant from receiving benefits in excess of his permanent physical impairment Id.

       Here, there was testimony from Wilson that he received a raise upon returning to

work. Further, Riceland introduced an exhibit documenting the wages and hours worked

by Wilson from August 2014 through May 27, 2016. 1 That exhibit shows, and the ALJ

found, that Wilson has worked consistently since returning from his accident, including

working a substantial amount of overtime. Like in Cook, substantial evidence supports the

ALJ’s findings that Wilson is not entitled to permanent partial-disability benefits in excess of

the percentage of his permanent physical impairment.

       Affirmed.

       ABRAMSON and BROWN, JJ., agree.

       Hunter Law Firm, LLC, by: Scott Hunter, Sr., for appellant.

       Womack Phelps Puyear Mayfield & McNeil, P.A., by: Mark Mayfield and Chuck

Gschwend, for appellees.




       1
         Wilson argues that this exhibit is “flawed” and “misleading.” Wilson, however,
failed to object to this exhibit or otherwise argue its shortcomings below. It is the exclusive
function of the Commission to weigh the evidence. Beyond that, issues may not be raised
on appeal that have not first been raised and decided below. Hanson v. Amfuel, 54 Ark. App.
370, 374–75, 925 S.W.2d 166, 169 (1996).

                                               5